                 UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                      . SOUTHERN DNISION
                      File No.: 7:08-CR-140-D-1

UNITED STATES OF AMERICA,             )
                                      )
              V.                      )        ORDER TO SEAL
                                      )        (DE 163)
KENNETH LOCKLEAR                      )


      Upon the motion of the defendant and for good cause shown, it is hereby

ordered that DE163 (2021 Medical Records) be sealed until further notice by

this Court.

      This    4    day of   M°-:(    , 2021.




                                J   ES C. DEVER III
                                United States District Judge
